UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2544


REGINA JUANITA FLETCHER,

                Plaintiff - Appellant,

          v.

MICHAEL ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Thomas M. DiGirolamo, Magistrate Judge.
(1:10-cv-03358-TMD)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Regina Juanita Fletcher, Appellant Pro Se.              Alex Gordon,
Assistant United States Attorney, Baltimore,           Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Regina Juanita Fletcher seeks to appeal the magistrate

judge’s     final    order *      upholding       the     Commissioner         of     Social

Security’s denial of benefits.                  In civil cases like Fletcher’s,

parties    are   accorded        sixty   days     after    entry    of    the       district

court’s final judgment or order to note an appeal.                        Fed. R. App.

P. 4(a)(1)(B).           The order that Fletcher seeks to appeal was

entered on September 24, 2012.              Fletcher thus had sixty days, or

until Friday, November 23, 2012, to file a notice of appeal.

Nevertheless, Fletcher did not file a notice of appeal until

December 7, 2012 — two weeks too late.

            Because “the timely filing of a notice of appeal in a

civil     case      is    a      jurisdictional          requirement,”          we     lack

jurisdiction to consider Fletcher’s claims.                     Bowles v. Russell,

551 U.S. 205, 214 (2007).                Accordingly, we dismiss this appeal

for lack of jurisdiction.                We deny leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented       in    the    materials

before    this   court     and    argument       would    not   aid     the    decisional

process.

                                                                                DISMISSED


     *
       Fletcher consented to the exercise of jurisdiction by the
magistrate judge, as permitted by 28 U.S.C. § 636(c) (2006).



                                            2